Title: To James Madison from Philip Freneau, 20 May 1795
From: Freneau, Philip
To: Madison, James


My respected friend,Monmouth, May 20th—1795.
By Some accident Your kind letter of April 6th was a long time in finding its way hither, having not come to hand ’till the 17th inst. I sincerely thank You for the interest You have taken in favour of Mr. Bailey. He is a good republican and a worthy honest Man, which qualifications, I have thought, entitled him to Some Notice from the Government, in his line of business. I was heartily laughed at, however, a few weeks ago in N. York, by some aristocrats, for having in my Letter to You or Mr. Beckley, I forget which, extolled his Military Services in the late war. I am sensible he never cut off the heads of Giants or drove hosts before him, as Some have done; at the Same time it ought to be remembered that he was an officer in the Pennsylvania Militia in the season that tried Men’s Souls (as Paine says) and I believe never acted otherwise than became the character in which he acted.
I meet You at least half way in Your congratulations on the public intelligence received from Holland. It is but another step towards the advancement and completion of that Great and philanthropic System which I have been anticipating for many Years, and which You as well as myself, I hope, will live to see realized. When I first went to reside in Philada. in 1791 I wished to be one of those who would have the honour and happiness of announcing those Great events to the public through the Medium of a Newspaper: a variety of circumstances, however, needless to trouble You with, urged my departure from that city after completing a two years publication. As I mean to pass the remainder of my days on a couple of hundred of Acres of an old sandy patrimony, I have, by way of filling up the vacuities of time set on foot a Small weekly Newspaper calculated for the part of the country in which I am. Should You have any curiosity to see it I will forward it to You free of all expence except that of postage. I will not make high promises in regard to what it may contain. It will scarcely be expected that in a rude barbarous part of the country I should calculate it for the polite taste of Philadelphia. Should Your fixed residence be in Philada. I can transmit the papers to You once a week by the Public Post, who stops every Wednesday at my door. A Letter put into the Post office at Philadelphia on Saturday Morning, will be Sure to reach me on Wednesday. The public papers Sometime ago announced Your marriage. I wish You all possible happiness with the lady whom You have chosen for Your companion through life. Mrs. freneau joins me in the same, and desires me to present her best respects to Your lady and Yourself—and should You ever take an excursion to these parts of Jersey, we will endeavour to give Mrs. Madison and Yourself—“if not a costly welcome, Yet a kind.” I am, Sir, with Great Esteem Your friend and humble Servt.
Philip Freneau.
